Case 2:18-cv-09474-RGK-SS Document 32 Filed 09/18/20 Page 1 of 38 Page ID #:193



    1   CHRISTOPHER W. KATZENBACH
    2   (SBN 108006)
        Email: ckatzenbach@kkcounsel.com
    3   KATZENBACH LAW OFFICES
    4   912 Lootens Place, 2nd Floor
        San Rafael, CA 94901
    5   Telephone: (415) 834-1778
    6   Fax: (415) 834-1842
        Attorneys for Plaintiff MELISSA ANTABLIN
    7
    8                        UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
    9
  10    MELISSA ANTABLIN,         )             Case No. 2:18-cv-09474-RGK (SSx)
                                  )
  11             Plaintiff,       )             FIRST AMENDED COMPLAINT FOR
            vs.                   )             VIOLATION OF LABOR
  12
                                  )             MANAGEMENT REPORTING AND
  13    MOTION PICTURE COSTUMERS, )             DISCLOSURE ACT, SECTIONS
  14    LOCAL #705, INTERNATIONAL )             101(a)(2), 101(a)(4) AND 102
        ALLIANCE OF THEATRICAL    )
  15    STAGE EMPLOYEES AND       )             DEMAND FOR JURY TRIAL
  16    MOTION PICTURE            )
        TECHNICIANS, ARTISTS AND  )
  17    ALLIED CRAFTS,            )
  18                              )
                 Defendant.       )
  19
  20
                                JURISDICTION AND VENUE
  21
              1.    This Complaint arises under (a) Section 101(a)(2) of the Labor
  22
        Management Reporting and Disclosure Act (LMRDA ) (29 U.S.C. § 411(a)(2))
  23
        (herein “Section 101(a)(2)”) and (b) Section 101(a)(4) of the LMRDA (29 U.S.C.
  24
        §411(a)(4) (herein “Section 101(a)(4)”). This Court has jurisdiction over the
  25
        claims arising under federal law under Section 102 of the LMRDA (29 U.S.C. §
  26
        412) and under 28 U.S.C. §§ 1331 and 1337.
  27
  28
                                                1
                         First Amended Complaint For Violation of LMRDA
                                Case No. 2:18-cv-09474-RGK (SSx)
Case 2:18-cv-09474-RGK-SS Document 32 Filed 09/18/20 Page 2 of 38 Page ID #:194



    1         2.     Venue is proper in this district under 29 U.S.C. § 412, and under 29
    2   U.S.C. § 1391(b), as the union that is the defendant to this Complaint maintains its
    3   principal offices in this judicial district, is engaged in representing or acting for
    4   employee members within this judicial district and a substantial part of the events
    5   or omissions giving rise to these claims occurred in this judicial district.
    6                                          PARTIES
    7         3.     Defendant MOTION PICTURE COSTUMERS, LOCAL #705,
    8   INTERNATIONAL ALLIANCE OF THEATRICAL STAGE EMPLOYEES
    9   AND MOTION PICTURE TECHNICIANS, ARTISTS AND ALLIED CRAFTS
  10    herein “Local 705”) is a labor organization engaged in an industry affecting
  11    commerce within the meaning of section 3(i) and (j) of the LMRDA (29 U.S.C. §
  12    402(i), (j)). Local 705 is affiliated with and subordinate body of the International
  13    Alliance Of Theatrical Stage Employees And Motion Picture Technicians, Artists
  14    And Allied Crafts (herein “IATSE”), an international labor organization engaged
  15    in an industry affecting commerce within the meaning of section 3(i) and (j) of the
  16    LMRDA (29 U.S.C. § 402(i), (j)).
  17          4.     Local 705 is governed by a Constitution and Bylaws. Local 705 is
  18    further subject to and obligated to follow the provisions of the Constitution and
  19    Bylaws of IATSE.
  20          5.     Plaintiff MELISSA ANTABLIN (“Antablin”) is an individual, and a
  21    member of Local 705 within the meaning of Section 3(o) of the LMRDA (29
  22    U.S.C. § 402(o)).
  23          ALLEGATIONS COMMON TO ALL CLAIMS FOR RELIEF
  24                A.      STATUTES INVOLVED.
  25          6.     Section 101(a)(2) of the LMRDA (29 U.S.C. § 411(a)(2)) provides:
  26            Freedom of speech and assembly. Every member of any labor
  27            organization shall have the right to meet and assemble freely with
  28
                                                    2
                          First Amended Complaint For Violation of LMRDA
                                 Case No. 2:18-cv-09474-RGK (SSx)
Case 2:18-cv-09474-RGK-SS Document 32 Filed 09/18/20 Page 3 of 38 Page ID #:195



    1            other members; and to express any views, arguments, or opinions;
    2            and to express at meetings of the labor organization his views,
    3            upon candidates in an election of the labor organization or upon
    4            any business properly before the meeting, subject to the
    5            organization's established and reasonable rules pertaining to the
    6            conduct of meetings: Provided, That nothing herein shall be
    7            construed to impair the right of a labor organization to adopt and
    8            enforce reasonable rules as to the responsibility of every member
    9            toward the organization as an institution and to his refraining from
  10             conduct that would interfere with its performance of its legal or
  11             contractual obligations.
  12            7.    Section 101(a)(4) of the LMRDA (29 U.S.C. § 411(a)(4)) provides in
  13    part:
  14             No labor organization shall limit the right of any member thereof to
  15             institute an action in any court, or in a proceeding before any
  16             administrative agency, irrespective of whether or not the labor
  17             organization or its officers are named as defendants or respondents
  18             in such action or proceeding, or the right of any member of a labor
  19             organization to appear as a witness in any judicial, administrative,
  20             or legislative proceeding. . . .
  21            8.    Section 102 of the LMRDA (29 U.S.C. § 412) provides for a civil
  22    action by anyone whose rights under the LMRDA have been infringed, and
  23    provides in part:
  24             Any person whose rights secured by the provisions of this title
  25             have been infringed by any violation of this title may bring a civil
  26             action in a district court of the United States for such relief
  27             (including injunctions) as may be appropriate.
  28
                                                    3
                            First Amended Complaint For Violation of LMRDA
                                   Case No. 2:18-cv-09474-RGK (SSx)
Case 2:18-cv-09474-RGK-SS Document 32 Filed 09/18/20 Page 4 of 38 Page ID #:196



    1                B.     FACTS COMMON TO ALL CLAIMS FOR RELIEF.
    2         9.       Local 705 regularly publishes a newsletter entitled The Costumer as
    3   an official publication of Local 705. Article Ten, Section 5 of the Constitution
    4   and Bylaws of Local 705 states:
    5              “The Costumer” shall be known as the official organ of this Local,
    6           and all minutes printed therein shall be considered as having been
    7           read at a regular membership meeting, and they shall stand
    8           approved as printed unless a correction is made at such meeting.
    9         10.      The Business Representative at Local 705 is a member of Local 705’s
  10    Executive Board. Under Article 4, Section 6 of Local 705’s Constitution and
  11    Bylaws, the Business Representative, among other things, (a) has “charge in
  12    general of all business affairs of the Business Office,” (b) is “the representative of
  13    this Local, and of the members, in all relations with the respective employers,” and
  14    (c) has “authority over all correspondence, papers, books, resolutions, minutes, and
  15    other documents pertaining to the general affairs of this Local”.
  16                   1.    Antablin’s Work As A Costumer And Work As
  17                         Chair Of The Education Committee.
  18          11.      Antablin has been a member of Local 705 for in excess of 30 years.
  19    Antablin had been regularly and steadily employed as a costumer on television and
  20    motion picture productions before the events alleged in this Complaint.
  21    Additionally, Antablin was a well-regarded costume designer for local theater in
  22    the Los Angeles area for which her volunteer work was valued and recognized, and
  23    had other paid positions as a wardrobe supervisor and/or costumer in Los Angeles
  24    theater productions with Actors Equity performers.
  25          12.      As a matter of routine practice, production companies delegate the
  26    hiring of costumers to the costume supervisors for the production and/or other
  27    supervisors who were also members of Local 705 and/or costume designers who
  28
                                                   4
                            First Amended Complaint For Violation of LMRDA
                                   Case No. 2:18-cv-09474-RGK (SSx)
Case 2:18-cv-09474-RGK-SS Document 32 Filed 09/18/20 Page 5 of 38 Page ID #:197



    1   are members of IATSE Local 892 or are dual card members of both Local 705 and
    2   Local 892.
    3         13.      As a matter of routine practice, hiring of costumers for productions is
    4   based on word-of-mouth recommendations and reputation. Recommendations and
    5   reputation include the reputation for getting along, working well with others and
    6   avoiding disputes, including internal union disputes.
    7         14.      Disputes with Local 705 over internal union issues, the filing of
    8   internal union charges, and allegations that a costumer made unjustified requests
    9   for compensation from Local 705 or misspent union money, affect the reputation
  10    of a costumer and negatively affect a costumer’s hiring on productions and in other
  11    employments. By way of example, and not limitation, how such matters affect,
  12    and are perceived to affect, reputation and ability to be hired or employed:
  13          a. In May 2016, Antablin received an unsigned letter that stated: “I am a
  14                concerned union member asking you to drop these charges[.] It is in no
  15                way going to help you win or lose. There is [sic] a lot of angry
  16                members[.] This is costing the union a lot of money and taking a lot of
  17                time [a]way From members life’s. This is a career killer for you[.] I hate
  18                to say that if you don't drop these charges And you go th[r]ough with this
  19                there is no one that will hire you ever is That worth it this current- board
  20                members only have a year and half left Any ways[.] Please stop while
  21                you have a chance[.] A concerned friend and follow [sic] costumer[.]”
  22          b. In the June 2016 edition of The Costumer, Local 705 Business
  23                Representative (“BR”) Bob Iannacone admitted that reputation and
  24                falsehoods concerning members directly affected the ability of members
  25                to be employed. Iannacone stated in The Costumer, among other things:
  26                 i.    “I only ask that any member indulging in these practices take a
  27                      minute and realize the possible consequences of dispersing these
  28
                                                     5
                            First Amended Complaint For Violation of LMRDA
                                   Case No. 2:18-cv-09474-RGK (SSx)
Case 2:18-cv-09474-RGK-SS Document 32 Filed 09/18/20 Page 6 of 38 Page ID #:198



    1                      erroneous statements. The damage caused to the subject of these
    2                      falsehoods in reputation and possible employment.”
    3                ii.   “For the livelihood, reputation and career of your union brothers
    4                      and sisters take a minute before speaking about others.”
    5               iii.   “We continue to gain employment by reputation.”
    6         c. On or about March 22, 2018, Antablin, in applying for work, was told by
    7               a costumer supervisor that Antablin could not be hired because another
    8               costumer on the production was an advocate and defender of Local 705
    9               President Brown and that hiring Antablin would be a bad move with
  10                repercussions.
  11          d. On or about October 30, 2019, when Antablin stated that she was having
  12                difficulty finding work because of the internal union charges Antablin
  13                had filed, a costume supervisor questioned if that was the reason and
  14                stated that she had heard that Antablin had asked to be paid for her
  15                volunteer work Antablin had previously performed as education
  16                committee chair and indicated that this was the reason Antablin was not
  17                being hired. The supervisor making these statements had extensive
  18                experience in the motion picture and television industry in hiring
  19                costumers for productions.
  20          15.      Local 705 has endorsed and approved the policy of getting along with
  21    others as a significant factor for employment. Local 705 has endorsed and
  22    approved that the factor of getting along with others includes avoiding internal
  23    union disputes and avoiding bringing of union charges against officers, and
  24    particularly charges that are dismissed or otherwise denied. For example, and
  25    without limitation:
  26          a. On or about October 16, 2019, a member of Local 705’s executive board
  27                (Amy Elise Roberts) stated agreement with the statement by a member
  28
                                                    6
                            First Amended Complaint For Violation of LMRDA
                                   Case No. 2:18-cv-09474-RGK (SSx)
Case 2:18-cv-09474-RGK-SS Document 32 Filed 09/18/20 Page 7 of 38 Page ID #:199



    1           and costume supervisor hiring for a production (Bob Morgan) that
    2           playing well with others is more important than experience in being
    3           hired. The statement about playing well with others and Local 705’s
    4           support of that statement was posted on social media that was routinely
    5           used by Local 705’s members for locating employment and seeking
    6           work.
    7        b. The statements alleged in subparagraph a followed an October 12, 2019,
    8           membership meeting where the Chair of one of Local 705’s committees,
    9           Valerie Laven-Cooper, stated, while presenting a report from the
  10            committee, that members should not waste time and money bringing
  11            charges against Local 705 officers. No officer of Local 705 present at the
  12            meeting stated any disagreement with the foregoing statement by Laven-
  13            Cooper. Members reading the statements alleged in subparagraph a
  14            would have understood that the statements in subparagraph a referred to
  15            the statement by Laven-Cooper at the October 12, 2019, membership
  16            meeting.
  17             i.     At the same meeting, in response to Laven-Cooper’s remark,
  18                    Antablin stated that each member has a right to file charges in
  19                    order to be heard and to seek justice or resolution of disputes. No
  20                    officer of Local 705 present at the meeting stated any agreement
  21                    with the foregoing statements by Antablin.
  22         c. On or about July 13, 2016, Local 705 President Nickolaus Brown posted
  23            on a Facebook board read by Local 705 members comments critical of
  24            persons disagreeing with him and included the statement “We will be
  25            stronger with unity, weaker when we attack each other.” The member to
  26            whom Brown’s comments were directed understood Brown’s comments
  27            to be retaliation for disagreeing with Brown over internal union matters
  28
                                                 7
                         First Amended Complaint For Violation of LMRDA
                                Case No. 2:18-cv-09474-RGK (SSx)
Case 2:18-cv-09474-RGK-SS Document 32 Filed 09/18/20 Page 8 of 38 Page ID #:200



    1               and stated to other members in response to Brown’s comments: “if you
    2               disagree with our 705 President you will get a tongue lashing.”
    3         16.      In Fall 2014, Antablin was duly appointed to the position of Chair the
    4   Education Committee at Local 705. Thereafter, Antablin’s position as Chair of the
    5   Education Committee was continued by President Nickolaus Brown following
    6   Brown’s election in June 2015 and pursuant to President Brown’s decision to
    7   continue the membership of all committees, including the Education Committee
    8   following his election.
    9         17.      As Chair of the Education Committee, Antablin was instrumental in
  10    organizing training and other events for the members of Local 705, including
  11    developing materials that resulted in approval of funding of over $92,000 for
  12    educational programs.
  13                   2.    Local 705 Discriminates Against And Assaults
  14                         Antablin When She Tries To Present Education
  15                         Committee Proposals For 2016.
  16          18.      In about October 2015, Antablin presented proposals for educational
  17    programs for 2016 to Local 705 President Nickolaus Brown and Local 705
  18    Assistant Business Representative (“ABR”) Bethany Jane Bohatila. The general
  19    membership of Local 705 was informed that Antablin had presented these
  20    proposals. Antablin presented her proposals to the Local 705 Executive Board on
  21    November 7, 2015.
  22          19.      Thereafter, Antablin prepared additional proposals to fund a position
  23    for an educational program director to carry out the programs proposed for 2016.
  24    ABR Bohatila insisted that ABR Bohatila, not Antablin, present these proposals to
  25    the Local 705 Executive Board for review and approval at the Executive Board’s
  26    December 12, 2015 meeting.
  27
  28
                                                   8
                            First Amended Complaint For Violation of LMRDA
                                   Case No. 2:18-cv-09474-RGK (SSx)
Case 2:18-cv-09474-RGK-SS Document 32 Filed 09/18/20 Page 9 of 38 Page ID #:201



    1         20.   As part of the budget proposals Antablin prepared and submitted to
    2   ABR Bohatila, Antablin submitted a proposed budget that stated that the Executive
    3   Board had previously approved, as part of the 2015 budget, money for the
    4   production, filming and editing of educational videos. ABR Bohatila did not
    5   dispute Antablin’s statement that the Executive Board had previously approved
    6   money for the production, filming and editing of educational videos.
    7         21.   Antablin is informed and believes, and thereon alleges, that the
    8   Executive Board regularly allowed members to address the Board at its meetings.
    9   As an example, but not by way of limitation, Antablin is informed and believes
  10    that at the December 12, 2015 meeting of the Executive Board, the board admitted
  11    Local 705 member Bobi Garland to the meeting and allowed her to speak; Garland
  12    was not a member of the Executive Board and was not on the agenda for the
  13    December 12, 2015 meeting. As a further example, in 2016, the Executive Board
  14    admitted Local 705 member Dodi Shephard to the Executive Board meeting and
  15    allowed her to speak.
  16          22.   Because of ABR Bohatila’s position, on January 5, 2016, Antablin
  17    wrote to the Executive Board, by letter addressed to the Executive Board in care of
  18    ABR Bohatila, that Antablin was withdrawing her proposals and would be
  19    submitting new proposals at the February 6, 2016, Executive Board meeting.
  20          23.   On February 1, 2016, Antablin submitted a new proposal to the Local
  21    705 Executive Board for a new paid position to produce educational programs for
  22    members of Local 705. In making this proposal, Antablin stated that she would
  23    present this proposal at the February 6, 2016 Executive Board meeting.
  24          24.   On February 3, 2016, Antablin provided ABR Bohatila with a
  25    message to be published in Local 705’s weekly email blast to members, known as
  26    The Thread, encouraging members to enroll in upcoming educational classes. This
  27
  28
                                                 9
                         First Amended Complaint For Violation of LMRDA
                                Case No. 2:18-cv-09474-RGK (SSx)
Case 2:18-cv-09474-RGK-SS Document 32 Filed 09/18/20 Page 10 of 38 Page ID #:202



    1   proposed message was addressed to “Fellow Members” and signed “Melissa
    2   Antablin, Chair 705 Education Committee.”
    3         25.    On February 5, 2016, without telling Antablin, ABR Bohatila failed to
    4   publish in The Thread the message from Antablin to the members about the
    5   upcoming classes. ABR Bohatila published different information about upcoming
    6   education classes in The Thread. Later on February 5, 2016, all the information on
    7   education classes was removed from The Tread. Antablin is informed and
    8   believes, and thereon alleges, that the information was removed from The Tread on
    9   February 5, 2016, sometime after Antablin re-stated to Local 705 that she would
   10   present her proposal for education classes to the Executive Board at the February 6
   11   meeting.
   12         26.    On February 5, 2016, Antablin re-stated to Local 705 President Brown
   13   that she would present Antablin’s proposal to the Local 705 Executive Board on
   14   February 6. About two hours after Antablin’s conversation with Brown, Antablin
   15   received a text message from ABR Bohatila. In this text message, ABR Bohatila
   16   told Antablin that Antablin could not attend the Executive Board meeting because
   17   these meetings were private and Antablin needed to be invited. ABR Bohatila
   18   stated that she would present the proposal Antablin had prepared.
   19         27.    After receiving the foregoing text message from ABR Bohatila on
   20   February 5, 2016, Executive Board Member Nancy Grossi told Antablin that ABR
   21   Bohatila was wrong and that Antablin could come to the Executive Board meeting.
   22         28.    At some point thereafter, ABR Bohatila told Grossi that Antablin’s
   23   proposal would not be submitted to the Executive Board because a few people had
   24   asked her not to distribute the proposal.
   25         29.    On February 6, 2016, Antablin came to Local 705’s offices prepared
   26   to present the proposal she had prepared. As Antablin was attempting to enter the
   27   foyer outside the meeting room, Business Representative (“BR”) Bob Iannacone
   28
                                                    10
                         First Amended Complaint For Violation of LMRDA
                                Case No. 2:18-cv-09474-RGK (SSx)
Case 2:18-cv-09474-RGK-SS Document 32 Filed 09/18/20 Page 11 of 38 Page ID #:203



    1   slammed the exterior door to the foyer room in Antablin’s face and held it to
    2   prevent her from entering. Following Antablin’s unsuccessful effort to enter, BR
    3   Iannacone opened the door, came out, grabbed Antablin and pushed her against the
    4   walkway railing. Thereafter, BR Iannacone and Local 705 President Brown
    5   blocked the entry to the building. After Antablin stated that the proposal was on
    6   the meeting agenda, Brown stated that he would not allow the presentation of the
    7   proposal at the meeting.
    8         30.    At the time of the actions by Iannacone and Brown alleged in
    9   paragraph 29, the Executive Board meeting had not yet started, Brown had not
   10   made any order in connection with his duties as presiding officer of the Board to
   11   have Antablin leave the meeting and there had been no vote to have Antablin
   12   present or to have Antablin leave, or to set aside Executive Board member Grossi’s
   13   invitation to Antablin that Antablin could attend the meeting.
   14         31.    Board Member Nancy Grossi opened the entry door to the foyer and
   15   meeting room that was blocked by Iannacone and Brown. Grossi stood in the open
   16   doorway while she asked Brown and Iannacone what going on. In response to
   17   Grossi’s actions, Brown and/or Iannacone shouted at Grossi to get inside because
   18   this was none of her business. Grossi asked why Antablin was not being allowed
   19   to enter. Brown and/or Iannacone again shouted at Grossi to get inside. Grossi
   20   turned around and walked into the boardroom where she sat down and informed
   21   the other Board members what was happening.
   22         32.    Leaving the entry door open, BR Iannacone and President Brown
   23   hurriedly entered the building and went to the meeting room. Thereafter, Brown
   24   said Grossi was out of order, ordered her to leave and threatened to bring her up on
   25   charges. ABA Bohatila asked if she should call the police.
   26         33.    While the exchange alleged above was going on, Antablin briefly
   27   entered the meeting room and left a copy of the proposal on the boardroom table
   28
                                                 11
                         First Amended Complaint For Violation of LMRDA
                                Case No. 2:18-cv-09474-RGK (SSx)
Case 2:18-cv-09474-RGK-SS Document 32 Filed 09/18/20 Page 12 of 38 Page ID #:204



    1   and returned to the foyer. Shortly thereafter, President Brown adjourned the
    2   meeting and Antablin left the building.
    3                  3.    Antablin Files A Police Report Concerning The
    4                        Assault On Her And Is Summarily Removed
    5                        From Her Position As Chair Of The Education
    6                        Committee.
    7            34.   At about 5:30 p.m. on February 6, 2016, Antablin filed a police report
    8   concerning the events at Local 705 earlier that day. This report identified BR
    9   Iannacone as having assaulted Antablin. Antablin is informed and believes, and
   10   thereon alleges, that Local 705 was aware of this complaint shortly after it was
   11   filed.
   12            35.   On February 8, President Brown removed Antablin from the position
   13   as Chair of the Education Committee and appointed Renee Nault to this position.
   14   President Brown lacked cause or reason to remove Antablin from her position as
   15   Chair of the Education Committee. President Brown provided Antablin no
   16   explanation for her removal from her position as Chair of the Education
   17   Committee and provided Antablin no opportunity to object or respond to Brown’s
   18   actions or to respond to any allegations purporting to justify her removal.
   19            36.   Antablin is informed and believes, and thereon alleges, that President
   20   Brown removed Antablin from her position as Chair in retaliation for her filing a
   21   police report and in retaliation for her effort to attend the Executive Board meeting
   22   on February 6 and present her proposal.
   23                  4.    Local 705 Makes False Allegations Against
   24                        Antablin Concerning Her Actions As Chair Of
   25                        The Education Committee.
   26            37.   Before and following the events on February 6, various members of
   27   the Executive Board, including Carmen Lozano, asserted that Antablin’s education
   28
                                                  12
                            First Amended Complaint For Violation of LMRDA
                                   Case No. 2:18-cv-09474-RGK (SSx)
Case 2:18-cv-09474-RGK-SS Document 32 Filed 09/18/20 Page 13 of 38 Page ID #:205



    1   proposal included paying Antablin for Antablin’s past services as Education
    2   Committee Chair. This statement was false and was known to be false by the
    3   persons making the statement.
    4         38.    Local 705 has refused Antablin an opportunity to correct the false
    5   statement that she sought payment for past services as Education Committee Chair,
    6   including denying her the opportunity to present her proposal at the February 6
    7   meeting or at any time thereafter.
    8         39.    Plaintiff is informed and believes, and thereon alleges, that,
    9   notwithstanding the falsity of this statement and knowledge of its falsity, the
   10   assertion that Antablin had proposed being paid for past services was made at one
   11   or more meetings of the Executive Board, including at a meeting of the Executive
   12   Board on February 9, 2016.
   13         40.    Antablin is further informed and believes, and thereon alleges, that
   14   Local 705 President Brown and/or BR Iannacone asserted at the Executive Board
   15   meeting on February 9, 2016, and/or at other times, that Antablin had been offered
   16   a paid position but she had turned it down because her price was too high. This
   17   statement was false and was known to be false by President Brown and BR
   18   Iannacone. Antablin had not been offered any paid position at Local 705.
   19         41.    At the August 2016 Executive Board meeting, Antablin was accused
   20   of spending “unapproved funds” for videographic services. The videographic
   21   services involved videos of educational programs for costumers. In the September
   22   2016 publication of The Costumer, Local 705’s report of the August 2016
   23   Executive Board meeting stated that Antablin had spent “unapproved funds” for
   24   videographic services. The statements that Antablin had spent “unapproved funds”
   25   for videographic services were false and known to be false by Local 705. In fact,
   26   the funds for these videographic services had been approved by the Executive
   27   Board, including at the June 9, 2015, Executive Board meeting, and such approval
   28
                                                 13
                         First Amended Complaint For Violation of LMRDA
                                Case No. 2:18-cv-09474-RGK (SSx)
Case 2:18-cv-09474-RGK-SS Document 32 Filed 09/18/20 Page 14 of 38 Page ID #:206



    1   had been stated, without dispute, in the 2016 budget proposals Antablin had
    2   submitted to Local 705.
    3         42.    Antablin is informed and believes, and thereon alleges: At or around
    4   the same time Local 705 asserted that Antablin had expended unauthorized funds
    5   for videographic services, BA Iannacone stated that Local 705 would pay for the
    6   videos involved so long as Antablin did not appear in any of the videos.
    7         43.    The statements that Antablin sought payment for past services, turned
    8   down an offer of employment because her price was too high and had expended
    9   “unapproved funds” were published and circulated to the membership of Local
   10   705. Each of these statements was false and untrue and known to be false and
   11   untrue by Local 705 at the time they were published and circulated to the
   12   membership of Local 705. These statements were detrimental to Antablin’s
   13   reputation and status among the members and caused members to look down upon
   14   Antablin and to be hostile to her.
   15         44.    Antablin is further informed and believes, and thereon alleges: that the
   16   allegations that Antablin sought payment for past services, turned down an offer of
   17   employment because her price was too high and spent unapproved funds has
   18   adversely affected her ability to obtain employment as a costumer by portraying
   19   her as dishonest and unreliable, as a person who misuses union funds, and as a bad
   20   union member; that these allegations have induced members of Local 705 who hire
   21   costumers for productions not to hire Antablin or retain Antablin in employment,
   22   but to give preference in hiring to other Local 705 members; that these false
   23   allegations have encouraged or induced members of Local 705 to be hostile to
   24   Antablin, to be unwilling to work with her and to encourage members to object to
   25   having Antablin hired for work as a costumer, and have negatively affected
   26   Antablin’s ability to be hired or retain employment.
   27
   28
                                                 14
                         First Amended Complaint For Violation of LMRDA
                                Case No. 2:18-cv-09474-RGK (SSx)
Case 2:18-cv-09474-RGK-SS Document 32 Filed 09/18/20 Page 15 of 38 Page ID #:207



    1                5.     Antablin Files Internal Union Charges; Local
    2                       705 Rewards Trial Board Members Who Voted
    3                       Against Antablin’s Charges And Provides False
    4                       Information To The Trial Board That
    5                       Antablin’s Charges Were Untimely.
    6         45.    On April 2, 2016, Antablin filed charges against BR Iannacone, ABR
    7   Bohatila, President Brown, Executive Board Members Carmen Lozano, Noel
    8   Leonard, Deborah Ash, Jeff Hartman and Deborah Curtis pursuant to Article 14 of
    9   the Constitution and Bylaws of Local 705.
   10         46.    Article 14, Part 2, Section 1 of the Constitution and Bylaws of Local
   11   705 provides, in material part as to the selection of a trial board to hear charges:
   12   “A Trial Board . . . shall be elected by secret ballot at a regular membership
   13   meeting.”
   14         47.    Notwithstanding Article 14, Part 2, Section 1 of the Constitution and
   15   Bylaws of Local 705, Local 705 called a special meeting of the members for May
   16   21 2016, to elect a trial board of five members to hear the charges. This trial board
   17   consisted of Amy Elise Roberts, Adam West, Radford Polinsky, Mitchell Kenney,
   18   and Jeffery Schoenberg with Bill Edwards and Leo Castro chosen as alternates. At
   19   this special meeting, Antablin identified herself as the accuser in order to object to
   20   the procedure that was followed on the basis that all members had not received the
   21   email notifying members of the special meeting.
   22         48.    Article 16, Section 8, of the Constitution and Bylaws of IATSE in
   23   effect at the time Antablin filed charges, provided, in material part: “After the
   24   local union has taken cognizance of the charges, they shall be read at the next
   25   regular meeting of the local union by the presiding officer.”
   26
   27
   28
                                                  15
                          First Amended Complaint For Violation of LMRDA
                                 Case No. 2:18-cv-09474-RGK (SSx)
Case 2:18-cv-09474-RGK-SS Document 32 Filed 09/18/20 Page 16 of 38 Page ID #:208



    1         49.    Notwithstanding Article 16, Section 8, of the Constitution and Bylaws
    2   of IATSE, Local 705 refused to read the charges to the membership of Local 705
    3   at either the special meeting or at a regular meeting.
    4         50.     Antablin is informed and believes, and thereon alleges: Local 705
    5   called a special meeting to elect a trial board in order to enable the officers of
    6   Local 705 to pack the meeting with members who would be biased in favor of the
    7   Local 705 officers and to avoid having a trial board elected at a general
    8   membership meeting at which fewer members attending would be biased in favor
    9   of the Local 705 officers; Local 705 refused to read Antablin’s charges to the
   10   membership in order to cover-up the nature of the allegations Antablin had made,
   11   and to enable the trial board to dismiss the charges and to present the charges as
   12   lacking merit by distorting Antablin’s claims and without having to address the
   13   actual events Antablin alleged; Local 705 used a procedure of electing a trial board
   14   to mislead the members of Local 705 into believing that the trial board conducted a
   15   fair hearing on Antablin’s charges.
   16         51.     Antablin is further informed and believes, and thereon alleges: Local
   17   705’s attorney met with the trial board ex parte and outside the presence of
   18   Antablin to induce the trial board to dismiss the charges Antablin had made.
   19         52.    The results of the special meeting on May 21, 2016, were reported in
   20   The Costumer for June 2016. This report identified Antablin as the accuser. The
   21   June 2016 edition of The Costumer was distributed to Local 705’s membership on
   22   or about June 1, 2016.
   23         53.    The trial board had at least two members (Adam West and Mitchell
   24   Kenney) who were personal friends and associates of persons who had been
   25   charged, including Iannacone and Bohatila. Among other things, on or about April
   26   7, 2016, after Antablin filed her charges and before being elected to the trial
   27   committee, West publicly urged support for Local 705’s leadership, stating, inter
   28
                                                  16
                          First Amended Complaint For Violation of LMRDA
                                 Case No. 2:18-cv-09474-RGK (SSx)
Case 2:18-cv-09474-RGK-SS Document 32 Filed 09/18/20 Page 17 of 38 Page ID #:209



    1   alia, “I just want to applaud Nickolaus Brown, Bob Iannacone, Bethany Jane
    2   Bohatila and the rest of the gang for really working for all of us.” In addition, trial
    3   board member Amy Elise Roberts was a personal friend of Local 705 President
    4   Brown.
    5         54.    Antablin is informed and believes, and thereon alleges: On July 7,
    6   2016, at the Local 705 Executive Board meeting, Executive Board member Lisa
    7   Harris informed the Executive Board that a resolution of Antablin’s charges had
    8   been reached. Harris was not on the trial board and the trial board decision had not
    9   been announced prior to Harris’ statement.
   10         55.    On July 7, 2016, at the Local 705 Executive Board meeting, President
   11   Brown appointed trial board member Amy Elise Roberts to a position as alternate
   12   executive board member. President Brown stated this appointment was because
   13   Roberts had received the second-highest number of votes in the prior election for
   14   at-large executive board member.
   15         56.    President Brown’s statement Roberts had received the second-highest
   16   number of votes in the prior election for at-large executive board member was
   17   untrue and misleading.
   18         57.    In the prior election, Roberts had received one (1) vote out of 508
   19   votes and the two other unsuccessful candidates for that position (Paul DeLucca
   20   and Sue Bub) had also received one (1) vote each.
   21         58.    Antablin is informed and believes, and thereon alleges that the
   22   appointment of Roberts on July 7, 2016, was a reward for Robert’s voting on the
   23   trial committee to dismiss the charges Antablin had brought.
   24         59.    Thereafter, in connection with elections at Local 705 in 2018, trial
   25   board members West and Roberts have been endorsed and supported by President
   26   Brown as candidates for election.
   27
   28
                                                  17
                          First Amended Complaint For Violation of LMRDA
                                 Case No. 2:18-cv-09474-RGK (SSx)
Case 2:18-cv-09474-RGK-SS Document 32 Filed 09/18/20 Page 18 of 38 Page ID #:210



    1          60.   On about July 9, 2016, the trial board issued a report dismissing the
    2   charges Antablin had filed. This report was presented to the members of Local
    3   705.
    4          61.   Antablin’s charges had been a subject of discussion on the costumer
    5   forum on Facebook. By way of example, and not limitation, Local 705 member
    6   Steven Zimbelman posted in the forum: “The hearing board found all charges to
    7   be invalid and were dismissed.”
    8          62.   In connection with this decision, the trial board stated that Antablin
    9   had filed the charges on April 6, 2016, and relied on that date to dismiss many of
   10   the charges Antablin had made.
   11          63.   Antablin is informed and believes, and thereon alleges: the trial board
   12   received the information that the charges were filed on April 6, 2016 from Local
   13   705. This information was false, as Antablin had filed the charges prior to April 6,
   14   2016. Antablin is informed and believes, and thereon alleges, that Local 705 gave
   15   this false date to the trial board to induce the trial board to dismiss Antablin’s
   16   charges and to enable the trial board to rule that her charges were meritless and
   17   unjustified. The information provided to the trial board, on which it apparently
   18   relied to assert that the charges were filed on April 6, was not provided to Antablin
   19   prior to the decision of the trial board.
   20          64.   Antablin is informed and believes, and thereon alleges: Local 705
   21   took the actions alleged in paragraphs 46 through 63 hereinabove in order to harm
   22   Antablin’s reputation, to prevent members from hearing the actual allegations
   23   Antablin made, to cause the trial board to dismiss the charges and to present
   24   Antablin as having made unjustified and unmeritorious charges that the
   25   membership would perceive as a waste of time and union money.
   26
   27
   28
                                                    18
                          First Amended Complaint For Violation of LMRDA
                                 Case No. 2:18-cv-09474-RGK (SSx)
Case 2:18-cv-09474-RGK-SS Document 32 Filed 09/18/20 Page 19 of 38 Page ID #:211



    1                  6.    Antablin Appeals; Local 705 Does Not Serve
    2                        Antablin With Its Response As The
    3                        Constitution Requires; Local 705’s Response
    4                        Repeats False Statements About Antablin.
    5         65.      On August 8, 2016, Antablin filed and served an appeal from the
    6   decision of the trial board with the President of IATSE. Local 705 responded to
    7   this appeal.
    8         66.      Local 705 did not serve Antablin with a copy of Local 705’s response
    9   to her appeal.
   10         67.      At all material times, the IATSE Constitution and Bylaws required
   11   Local 705 to serve its response on Antablin, providing in Article 17, Section 4:
   12   “the lower tribunal shall also answer the appeal, setting forth reasons in support of
   13   its decision, and shall at the same time serve a copy of such answer by certified
   14   mail upon the appellant at the address specified by him in his appeal.” This
   15   section of the IATSE Constitution and Bylaws further provides: “Decisions of an
   16   appellate tribunal shall be based entirely upon the record as a whole and evidence
   17   not introduced before the tribunal of original jurisdiction shall not be permitted.”
   18         68.      In its response to Antablin’s appeal, Local 705 claimed as a fact,
   19   among other things, that Antablin had sought payment for services she had
   20   performed as a volunteer. This statement was false and was known to be false by
   21   Local 705 when it was made. No evidence had been submitted to the trial board to
   22   substantiate a claim that Antablin had sought payment for services she had
   23   performed as a volunteer.
   24         69.      Antablin is informed and believes and thereon alleges: Local 705 did
   25   not serve Antablin a copy of its response to her appeal to interfere with Antablin’s
   26   ability to object to or correct Local 705’s false statements and new evidence, and to
   27   enable Local 705 to submit false information on the appeal to induce IATSE to
   28
                                                   19
                            First Amended Complaint For Violation of LMRDA
                                   Case No. 2:18-cv-09474-RGK (SSx)
Case 2:18-cv-09474-RGK-SS Document 32 Filed 09/18/20 Page 20 of 38 Page ID #:212



    1   deny Antablin’s appeal. In taking these actions, Local 705 intended to harm
    2   Antablin’s reputation as having brought charges that were entirely unjustified and
    3   without merit that the membership would perceive as a waste of time and union
    4   money.
    5         70.    On or about December 7, 2016, IATSE denied this appeal.
    6                7.     Antablin Files A Complaint With The
    7                       Department Of Labor; Local 705 Refuses To
    8                       Provide Antablin Audio Tapes Of Meetings.
    9         71.    In about December 2016, Antablin filed a complaint with the United
   10   States Department of Labor concerning the actions of Local 705 and the decision
   11   of the trial board and IATSE. Antablin is informed and believes, and thereon
   12   alleges, that Local 705 was aware of this complaint shortly thereafter.
   13         72.    Since about February 2016, Antablin has requested copies of the
   14   audio tapes of Executive Board meetings and has requested that Local 705
   15   preserve those audio tapes. These audio tapes would show, among other things, if
   16   Board members expressed hostility towards Antablin and if Board Members made
   17   false or derogatory statements about Antablin. Local 705 has refused to provide
   18   such audio tapes to Antablin.
   19         73.    In or about January 2017 at a membership meeting, ABR Bohatila
   20   expressed concern that the Department of Labor would be coming down hard on
   21   labor unions. ABR Bohatila further stated that she had been told at a recent IATSE
   22   Officer Training Institute meeting that local unions should immediately destroy
   23   recordings of Executive Board meetings upon publication of the Executive Board
   24   Minutes, that the existence of these recordings creates potential liability for the
   25   Local and that her opaque style of writing minutes had been praised at the Officer
   26   Training Institute meeting.
   27
   28
                                                  20
                          First Amended Complaint For Violation of LMRDA
                                 Case No. 2:18-cv-09474-RGK (SSx)
Case 2:18-cv-09474-RGK-SS Document 32 Filed 09/18/20 Page 21 of 38 Page ID #:213



    1                8.    Local 705’s Hostility Towards Antablin and
    2                      Towards Other Persons Perceived To Have
    3                      Supported Her.
    4         74.    Local 705 has taken hostile, unjustified, harmful, retaliatory and
    5   discriminatory actions against Antablin and persons who appear to support her,
    6   including but not limited to that actions alleged previously in this Complaint and as
    7   follows:
    8         a.     Local 705 failed to serve Antablin with a copy of Local 705’s
    9                response to Antablin’s appeal.
   10         b.     In order to get the charges dismissed, Local 705 misrepresented the
   11                date Antablin’s internal union charges were filed.
   12         c.     Local 705 falsely accused Antablin of seeking payment for past
   13                services as a volunteer and turning down an offer of employment
   14                because her price was too high.
   15         d.     Local 705 has refused to provide Antablin a copy of audio recordings
   16                of the Executive Board meetings. Antablin is informed and believes,
   17                and thereon alleges, that false and negative comments were made
   18                about her during Executive Board meetings and that the refusal to
   19                provide copies of the audio tapes was part of a pattern to conceal the
   20                hostility of Local 705 and its officers towards Antablin.
   21         e.     Executive Board member John Van Hout has informed Antablin that
   22                he perceived hostility because Antablin did not file internal charges
   23                against him, he was therefore considered to be on the wrong side of
   24                the dispute and that this fact has affected him negatively in his
   25                treatment at Executive Board meetings.
   26         f.     On or about August 7, 2016, Executive Board member Nancy Grossi,
   27                was told she would have to reclassify her union status. Grossi had not
   28
                                                 21
                          First Amended Complaint For Violation of LMRDA
                                 Case No. 2:18-cv-09474-RGK (SSx)
Case 2:18-cv-09474-RGK-SS Document 32 Filed 09/18/20 Page 22 of 38 Page ID #:214



    1              been charged by Antablin and had supported Antablin’s right to speak
    2              at the Executive Board meeting and opposed Antablin’s treatment by
    3              President Brown and BR Iannacone. This reclassification would force
    4              Grossi to pay an additional $1,000 (one thousand dollars) to Local
    5              705. In an email dated August 7, 2016, Grossi stated to Local 705’s
    6              lawyer (Hope Singer): “Since this campaign to get me to re-classify
    7              co-insides with events leading up the filing of charges by a 705
    8              member against the 705 BR and others, this action appears to be a
    9              retaliatory actions against me.” Local 705 did not respond to Grossi’s
   10              request for an explanation until September 5, 2016, at which point
   11              they provided no explanation for Local 705’s demand that she be
   12              reclassified and did not deny Grossi’s statement that the
   13              reclassification was in retaliation for Grossi’s support of Antablin.
   14        g.    Local 705 has falsely accused Antablin of spending “unapproved
   15              funds” for videographic services.
   16        e.    (i) At various times, Antablin’s comments on member electronic
   17              forums have been removed, including comments by her as to the
   18              availability of training videos that were prepared when she was Chair
   19              of the Education Committee and edited by her after she was removed
   20              from that position. At the same time, comments favorable to the new
   21              Chair of the Education Committee have been posted on such forums
   22              and allowed to remain. (ii) At one or more other times, comments by
   23              members that were favorable to Antablin have also been removed
   24              from boards and forums otherwise used by members to discuss union
   25              matters. (iii) Antablin is informed and believes, and thereon alleges,
   26              that her comments and comments supportive of and favorable to her
   27
   28
                                               22
                       First Amended Complaint For Violation of LMRDA
                              Case No. 2:18-cv-09474-RGK (SSx)
Case 2:18-cv-09474-RGK-SS Document 32 Filed 09/18/20 Page 23 of 38 Page ID #:215



    1                have been removed at the request of Local 705 or its officers and
    2                agents.
    3         f.     In about June 2019, after learning that Antablin was the only person
    4                receiving dues deferrals or short-term loans from Local 705 to enable
    5                her to be current in her union dues, Local 705 cancelled its
    6                longstanding policy and practice of making dues deferrals or short-
    7                term loans to members to enable them to pay dues timely.
    8         g.     On or about May 17, 2020, Local 705 filed a form LM-2 with the
    9                United States Department of Labor stating that Antablin had paid
   10                Local 705 over $14,000 as a “Settlement.” This statement was false.
   11                This statement would have been understood as representing that
   12                Antablin had committed some form of harm to Local 705 for which
   13                she was or would have been liable to Local 705 in damages and for
   14                which she paid Local 705 money as a settlement for damages or harm
   15                she had caused. In addition, members of Local 705 reading this
   16                statement on the Form LM-2 would have concluded that Antablin had
   17                committed serious misconduct harming Local 705 and its members.
   18                Form LM-2 is a publicly-available document that Local 705 members
   19                can access and view.
   20         75.    Members of Local 705 who have not filed charges or have not
   21   expressed disagreement with the officers and Business Representatives of Local
   22   705 have received favorable treatment from Local 705 and those who have
   23   opposed or disagreed with the officers of Local 705 have received hostile,
   24   detrimental or negative treatment, including, but not limited to:
   25         a.     BA Iannacone proposed, and Local 705 has paid, Renee Nault’s salary
   26                for time Nault spent attending conventions and meetings, including
   27                ComicCon. Some of these trips occurred after Nault was Education
   28
                                                 23
                         First Amended Complaint For Violation of LMRDA
                                Case No. 2:18-cv-09474-RGK (SSx)
Case 2:18-cv-09474-RGK-SS Document 32 Filed 09/18/20 Page 24 of 38 Page ID #:216



    1              Committee Chair. In addition, Antablin is informed and believes that
    2              Nault was promised an increase in her salary from Local 705 to
    3              compensate her for work as Education Committee Chair.
    4        b.    Local 705 has used its resources to promote and praise work by Renee
    5              Nault as Education Committee Chair.
    6        c.    Local 705 has used its official publications to promote persons
    7              associated with or supporting President Brown.
    8        d.    Local 705 has punished persons disagreeing with or opposing
    9              President Brown, including, by way of example and not limitation:
   10              (a) removing Steven Zimbelman from his position on all union
   11              committees on which he served after he disagreed with President
   12              Brown over union issues; (b) removing Wanda Leavey from
   13              committee positions after she posted on Facebook comments
   14              favorable to Antablin and removing Leavey’s posts favorable to
   15              Antablin from Facebook.
   16        e.    Local 705 has responded to other members who have complained of
   17              bullying or aggressive conduct by BR Iannacone and has compelled
   18              BR Iannacone to apologize for such behavior.
   19        f.    Local 705 has discriminated against persons who are associated with
   20              Antablin. By way of example, after Local 705 learned that Joe
   21              Gordon was a personal friend of Antablin, Local 705 refused to
   22              pursue disputes Joe Gordon had with his employer, Muto-Little,
   23              concerning his employment classification and his ability to obtain
   24              hours to qualify him and be admitted to Local 705 in the classification
   25              of “tailor” or “alterations fitter” and became visibly hostile and cold to
   26              Gordon.
   27
   28
                                                24
                       First Amended Complaint For Violation of LMRDA
                              Case No. 2:18-cv-09474-RGK (SSx)
Case 2:18-cv-09474-RGK-SS Document 32 Filed 09/18/20 Page 25 of 38 Page ID #:217



    1               9.     Antablin Loses Work As A Result Of Her
    2                      Opposition To Local 705’s Actions.
    3         76.   Following the filing of the police report, the charges, the appeal and
    4   the complaint to the Department of Labor alleged herein, Antablin has suffered a
    5   reduction in and loss of work. By way of example, and not limitation as to her loss
    6   of work, Antablin has lost work as follows:
    7         a.    In June 2016, Antablin was solicited and interviewed for work on a
    8               production, Jane The Virgin. On June 13, 2016, shortly after
    9               members would have received The Costumer reporting Antablin had
   10               filed charges against Local 705’s offices and after Local 705 had
   11               refused to read those charges to the members, Antablin was told by
   12               the hiring costume designer: “It was wonderful meeting you for
   13               JANE. I hope to work with you one of these days (you are incredible
   14               & bring SO much to the table) however I'm going to bring someone
   15               on that 2 of my crew members have worked with before.”
   16         b.    In November 2016, after being hired to work on a film A Wrinkle In
   17               Time, and after working several days on this film in the preceding
   18               work week, Antablin was told that there was no work for her because
   19               the number of costumers had been reduced. This statement was false
   20               and the number of costumers had not been reduced. The production
   21               hired new costumers to replace Antablin, including an individual who
   22               was not yet been sworn in as a member of Local 705. Antablin’s
   23               work on this production prior to her discharge had been satisfactory
   24               and without criticism.
   25         c.    On about February 17, 2017, Antablin was let go from a job at Eastern
   26               Costume. The job involved cataloging costumes with barcoding.
   27               Antablin was told that she would be rehired in approximately six
   28
                                                25
                         First Amended Complaint For Violation of LMRDA
                                Case No. 2:18-cv-09474-RGK (SSx)
Case 2:18-cv-09474-RGK-SS Document 32 Filed 09/18/20 Page 26 of 38 Page ID #:218



    1              weeks when barcoding resumed. Antablin is informed and believes,
    2              and thereon alleges, that barcoding resumed thereafter. Antablin was
    3              not rehired for this position. Antablin’s work at Eastern Costume prior
    4              to her discharge had been satisfactory and without criticism.
    5        d.    In about August 2017, Antablin was hired to work on a television
    6              production American Crime Story: Versace. She was let go after
    7              several days of work. Thereafter, when she inquired about further
    8              work on this production, she was told she would be contacted if work
    9              became available. Antablin was not contacted thereafter for
   10              additional work. Antablin is informed and believes that additional
   11              work for costumers on American Crime Story: Versace became
   12              available and was given to other persons. Antablin’s work on this
   13              production prior to her discharge had been satisfactory and without
   14              criticism.
   15        e.    In September 2017, Antablin was hired to work on a television
   16              production Fresh Off The Boat for an initial period of three days.
   17              After working only one day, she was told she would be let go.
   18              Antablin convinced the supervisors to let her work one more day and
   19              then she was let go after working two days rather than the three days
   20              initially promised to her. When she was let go, Antablin was told she
   21              would get a further day that week if it were available. Thereafter,
   22              Fresh Off The Boat failed to give Antablin additional work that
   23              became available and which had promised to her. Antablin’s work on
   24              this production prior to her discharge had been satisfactory and
   25              without criticism.
   26        f.    In September 2017, Antablin was hired to work as costume supervisor
   27              on a production On My Block to fill-in for the regular supervisor who
   28
                                               26
                       First Amended Complaint For Violation of LMRDA
                              Case No. 2:18-cv-09474-RGK (SSx)
Case 2:18-cv-09474-RGK-SS Document 32 Filed 09/18/20 Page 27 of 38 Page ID #:219



    1              would be out-of-town. At the time she was hired, Antablin was
    2              provided seven (7) specific dates she would be working and
    3              confirmed that she would be working those dates. Antablin was given
    4              the keys to the office. The day after she was hired, given the keys to
    5              the office and the work dates were confirmed, Antablin was told that
    6              the production did not need her services and that the original
    7              supervisor would be working the dates Antablin had been told she
    8              would be working. Antablin is informed and believes, and thereon
    9              alleges, that a different costumer was thereafter hired as costume
   10              supervisor to fill-in for the original supervisor on the days Antablin
   11              was told she would be working.
   12        g.    In October 2017, Antablin was hired to work on a production
   13              Ghosted. Antablin was promised a work schedule of three days a
   14              week for the following three weeks and was further told that there
   15              would be the possibility of continuation of this position if the show
   16              was picked up by the network for additional episodes. On the
   17              afternoon of Antablin’s first day of work, Antablin was told that the
   18              production would not be able to honor this commitment or provide
   19              Antablin further work beyond one more day. Antablin’s work on this
   20              production prior to her discharge had been satisfactory and without
   21              criticism and, in fact, had been praised.
   22        h.    Since August 2017, Antablin had worked on the production S.W.A.T.
   23              on various occasions, being called back to work multiple times. After
   24              October 16, 2017, Antablin was not called back to work on this
   25              production until July 2018 when she work for three (3) days. She was
   26              not called back thereafter. Antablin’s work on this production prior to
   27              her discharge had been satisfactory and without criticism.
   28
                                               27
                       First Amended Complaint For Violation of LMRDA
                              Case No. 2:18-cv-09474-RGK (SSx)
Case 2:18-cv-09474-RGK-SS Document 32 Filed 09/18/20 Page 28 of 38 Page ID #:220



    1        i.    In November 2017, Antablin was told that to send her resume for part-
    2              time or daycheck work on a production One Day She’ll Darken.
    3              Thereafter, when Antablin called to follow up on the availability of
    4              such work, she was told that the production would not be hiring,
    5              Antablin was given no further information and the call was abruptly
    6              terminated.
    7        j.    In November 2017, Antablin was told to send her resume for work on
    8              a production, A Christmas Story Live. Antablin was told that the
    9              production would get back to her. After two weeks, Antablin called
   10              about work on this production, was told that the production was
   11              “pretty much” staffed unless someone dropped out or additional
   12              positions approved. Antablin received no work on this production.
   13                    1.      Bob Morgan was the costume supervisor hiring for the
   14                    production at the time Antablin initially sought employment.
   15                    2.      Morgan is the same person who stated that playing well
   16                    with others was more significant than experience, as alleged in
   17                    Paragraph 15(a) herein.
   18                    3.      Morgan hired Valerie Laven-Cooper for this production.
   19                    Laven-Cooper is the person who stated that members should
   20                    not waste time and money bringing charges against Local
   21                    705 officers, as alleged in Paragraph 15(b) herein.
   22        k.    At various time in September and October 2017, Antablin sought
   23              work on a production, 9-1-1. When Antablin spoke to the costume
   24              supervisor on this production, he appear hostile towards her and stated
   25              “I know who you are.” Antablin was not hired for this production.
   26        l.    At various time from November 2107 through April 2019, Antablin
   27              sought work on a production, Ratched. She was not hired.
   28
                                               28
                       First Amended Complaint For Violation of LMRDA
                              Case No. 2:18-cv-09474-RGK (SSx)
Case 2:18-cv-09474-RGK-SS Document 32 Filed 09/18/20 Page 29 of 38 Page ID #:221



    1        m.       In July 2018, Antablin sought work on a production, The Politician.
    2                 She received no response to her inquiries.
    3        n.       From April 2019 to October 2019, Antablin made repeated efforts to
    4                 obtain employment on the production, Hollywood. Initially, the
    5                 production told Antablin they needed costumers for a big week.
    6                 Thereafter, she was offered only a single day of work.
    7        o.       In October 2019, Antablin made repeated efforts to obtain
    8                 employment on the production, The Prom. She received no
    9                 employment on this production.
   10        p.       In March 22, 2018, Antablin sought work on the production of a
   11                 children’s version of Masterchef. Antablin was told by the costumer
   12                 supervisor that Antablin could not be hired because another costumer
   13                 on the production was an advocate and defender of Local 705
   14                 President Brown and that hiring Antablin would be a bad move with
   15                 implied repercussions.
   16        q.       When Antablin stated that she was having difficulty finding work, a
   17                 costume supervisor questioned if that was the reason and stated that
   18                 she had heard that Antablin had asked to be paid for her volunteer
   19                 work Antablin had previously performed as education committee
   20                 chair.
   21        77.      Local 705 has the habit and routine practices of:
   22        a. Obtaining and reviewing call sheets from members working on
   23              productions that show which members are being called for work as
   24              costumers. Call sheets are issued by production companies for each day
   25              a show is filming and are distributed to employees on the production,
   26              including costumers.
   27
   28
                                                  29
                          First Amended Complaint For Violation of LMRDA
                                 Case No. 2:18-cv-09474-RGK (SSx)
Case 2:18-cv-09474-RGK-SS Document 32 Filed 09/18/20 Page 30 of 38 Page ID #:222



    1         b. Soliciting members to forward call sheets to Local 705 by email when
    2               received by the member.
    3         c. Asking for the names of other persons employed as costumers on a
    4               production when members report employment to Local 705.
    5         d. Visiting job sites and observing who is employed on jobs as costumers.
    6         e. Obtaining and reviewing payroll information for employees that is
    7               submitted by employers. This information is submitted to Local 705 on a
    8               weekly basis by Thursday for work in the preceding workweek. The
    9               workweek for costumers is midnight Saturday to midnight the following
   10               Saturday. The payday for the prior workweek for costumers is Thursday.
   11         78.      Local 705 has, at various times including March 2016 and January
   12   2019, used Local 705’s publication, The Costumer, to solicit members to forward
   13   call sheets to Local 705 by email when received by the member.
   14         79.      Pursuant to the Collective Bargaining Agreement (“CBA”) with Local
   15   705, Producers are obligated notify Local 705 of the names of persons working on
   16   productions. Article VII, Section 55 of the CBA provides: “Producer will notify
   17   Union of locations and names of crew assigned thereto. Notice of same shall be
   18   given within twenty-four (24) hours in advance for work on distant locations. For
   19   work on nearby location, notice shall be given as soon as practical.” Article 3(c) of
   20   the CBA requires Producers to give Local 705 written notice of the name of every
   21   costumer employed under the CBA within seven (7) days (Saturdays, Sundays and
   22   holidays excluded) from the date of employment. Article VII, Section 57 of the
   23   CBA provides that at the end of each quarter the Producer shall give Local 705 a
   24   list of employees and their earnings.
   25         80.      In early November 2017, Local 705 informed Antablin that she could
   26   not have an extension to pay reduced dues because Local 705 had been receiving
   27   reports that Antablin had been working.
   28
                                                  30
                           First Amended Complaint For Violation of LMRDA
                                  Case No. 2:18-cv-09474-RGK (SSx)
Case 2:18-cv-09474-RGK-SS Document 32 Filed 09/18/20 Page 31 of 38 Page ID #:223



    1         81.   Antablin is informed and believes, and thereon alleges: Shortly
    2   before Antablin lost work on the employments and productions alleged herein,
    3   Local 705 learned that she was working on those productions or in those
    4   employments through the receipt of call sheets for the production, by information
    5   received from members working on the production, by review of payroll
    6   information, by reporting from employers and/or by observation by Local 705
    7   officers, agents or employees.
    8         82.   Antablin is informed and believes, and thereon alleges, that Local
    9   705’s actions, including false statements against her and other actions by Local 705
   10   causing harm to Antablin’s reputation, have caused her to lose employment and
   11   employment opportunities, as follows, by way of example and not limitation:
   12         a.    Within one or two days after Local 705 learned of Antablin’s
   13               employment on A Wrinkle In Time, Local 705 told the persons in
   14               charge of hiring costumers that they should replace Antablin with
   15               another costumer. Alternatively, the persons in charge of hiring
   16               learned of Antablin’s filing of union charges and other disputes with
   17               Local 705, or the allegations and claims against or about Antablin.
   18               The persons in charge of hiring did not use or hire Antablin for
   19               reasons including, but not limited to, (i) they were members of Local
   20               705 and did not want to antagonize the union or other union members,
   21               (ii) they supported the leaders of Local 705 against whom Antablin
   22               had brought charges, (iii) they were influenced not to employ
   23               Antablin by Local 705 false claims against her and (iv) they sought to
   24               appease other employees who were hostile to Antablin because of
   25               Local 705’s false claims against Antablin or Antablin’s filing of
   26               charges against Local 705’s officers.
   27
   28
                                                31
                         First Amended Complaint For Violation of LMRDA
                                Case No. 2:18-cv-09474-RGK (SSx)
Case 2:18-cv-09474-RGK-SS Document 32 Filed 09/18/20 Page 32 of 38 Page ID #:224



    1        b.    At Eastern Costume, (i) Local 705 told Eastern Costume that they
    2              should not use Antablin or (ii) because of the false information and
    3              allegations against her that Local 705 had made, persons in charge of
    4              hiring were influenced not to hire Antablin, or (iii) because of the
    5              false information and allegations against her or Antablin’s filing of
    6              charges against Local 705’s officers, members of Local 705 said that
    7              the company should not use Antablin or indicated that they did not
    8              want to work with Antablin. The persons in charge of hiring acceded
    9              in not using Antablin for reasons including, but not limited to, (i) they
   10              did not want to antagonize the union or union members working at
   11              Eastern Costume because Eastern Costume did substantial business
   12              with producers employing union costumers, and (ii) they were
   13              influenced not to employ Antablin by Local 705 false claims against
   14              her.
   15        c.    At the productions Jane The Virgin, American Crime Story: Versace,
   16              Fresh Off The Boat, On My Block, Ghosted, S.W.A.T., One Day She’ll
   17              Darken, A Christmas Story Live, 911, Ratched, The Politician,
   18              Hollywood, and The Prom, (i) Local 705 told the persons in charge of
   19              hiring that they should not use Antablin or (ii) because of the false
   20              information and allegations against her, persons in charge of hiring
   21              were influenced not to hire Antablin, or (iii) because of the false
   22              information and allegations against her or Antablin’s filing of charges
   23              against Local 705’s officers, members of Local 705 said that the
   24              company should not use Antablin or indicated that they did not want
   25              to work with Antablin. The persons in charge of hiring did not use or
   26              hire Antablin for reasons including, but not limited to, (i) they were
   27              members of Local 705 and did not want to antagonize the union or
   28
                                               32
                          First Amended Complaint For Violation of LMRDA
                                 Case No. 2:18-cv-09474-RGK (SSx)
Case 2:18-cv-09474-RGK-SS Document 32 Filed 09/18/20 Page 33 of 38 Page ID #:225



    1                other union members, (ii) they supported the leaders of Local 705
    2                against whom Antablin had brought charges, (iii) they were
    3                influenced not to employ Antablin by Local 705 false claims against
    4                her and (iv) they sought to appease other employees who were hostile
    5                to Antablin because of Local 705’s false claims against Antablin or
    6                Antablin’s filing of charges against Local 705’s officers.
    7         83.    Because of and as a result and consequence of the actions of Local
    8   705 alleged herein, Antablin has lost income and other economic benefits, has had
    9   her reputation among Local 705’s membership harmed and diminished, has
   10   suffered physical illness and has suffered emotional distress, humiliation, anxiety,
   11   worry and sleeplessness.
   12                              FIRST CLAIM FOR RELIEF
   13         Section 101(a)(2), (4) LMRDA – Free Speech, Right to File Charges
   14         84.    The allegations in paragraphs 1 through 83 are incorporated by
   15   reference in this Claim for Relief.
   16         85.    In submitting her proposal for educational programs at Local 705, in
   17   criticizing the actions of BR Iannacone, ABR Bohatila, President Brown,
   18   Executive Board Members Lozano, Noel Leonard, Deborah Ash, Jeff Hartman and
   19   Deborah Curtis, in filing internal union charges and in appealing the decision of
   20   the trial board, Antablin was exercising speech on matters concerning Local 705.
   21   Antablin’s speech and acts alleged in this paragraph involved the exercise of rights
   22   under Section 101(a)(2) of the LMRDA.
   23         86.    In filing a police report and in filing a complaint with the Department
   24   of Labor, Antablin was instituting actions or a proceeding before courts or
   25   administrative agencies or participating in such proceedings as a witness.
   26   Antablin’s acts alleged in this paragraph involved the exercise of rights under
   27   Section 101(a)(4) of the LMRDA.
   28
                                                 33
                         First Amended Complaint For Violation of LMRDA
                                Case No. 2:18-cv-09474-RGK (SSx)
Case 2:18-cv-09474-RGK-SS Document 32 Filed 09/18/20 Page 34 of 38 Page ID #:226



    1         87.    As alleged hereinabove, Local 705, its officers and agents, were, are
    2   and continue to discriminate, retaliate, defame, harass, blackball and take other
    3   hostile actions against Antablin. Such discrimination, retaliation, defamation,
    4   harassment, blackballing and other hostile actions have been directed towards
    5   Antablin and towards persons who Local 705 perceives as supporting her.
    6         88.    Local 705 has harassed and made false statements about and false
    7   allegations against Antablin, has induced or encouraged persons and Local 705
    8   members to view Antablin as dishonest, to have misused union funds and to have
    9   brought unfounded charges against Local 705’s officers, has taken other hostile
   10   and discriminatory actions against her, and has interfered with, and sought to
   11   prevent Antablin from, retaining or obtaining work, because of and in retaliation
   12   for Antablin’s exercise of rights under Section 101(a)(2) and 101(a)(4) alleged
   13   herein. By such actions, Local 705 violated Sections 101(a)(2) and (4) and 102 of
   14   the LMRDA.
   15         89.    Local 705 has falsely stated that Antablin spent unauthorized union
   16   funds, that Antablin turned down union employment because her price was too
   17   high, and that Antablin sought to have union funds used for Antablin’s personal
   18   benefit by paying her for past volunteer work. These false statements have been
   19   circulated and published to the membership of Local 705. These false statements
   20   harmed Antablin’s reputation and have caused Antablin to lose employment.
   21   Antablin is informed and believes, and thereon alleges, that these false statements
   22   have induced other persons, including other Local 705 members and Local 705
   23   members who hire costumers for productions, to view Antablin as dishonest and to
   24   have misused union funds, and have further induced members not to hire Antablin,
   25   to oppose working with Antablin and to seek Antablin’s removal from work for
   26   which she had been hired. Local 705 made these false statements and published
   27   them to the members in retaliation for Antablin’s exercise of rights under Section
   28
                                                 34
                         First Amended Complaint For Violation of LMRDA
                                Case No. 2:18-cv-09474-RGK (SSx)
Case 2:18-cv-09474-RGK-SS Document 32 Filed 09/18/20 Page 35 of 38 Page ID #:227



    1   101(a)(2) and 101(a)(4) and to harm Antablin’s reputation and ability to obtain
    2   employment. By such actions, Local 705 violated Sections 101(a)(2) and (4) and
    3   102 of the LMRDA.
    4         90.    Local 705 has supported and induced persons to hire costumers on the
    5   basis of how they get along with others and has supported the position that persons
    6   who express disagreement with Local 705’s officers, or file charges against Local
    7   705’s officers, harm Local 705 and its membership. By such actions, Local 705
    8   intended to and did encourage members not to hire and not to work with members,
    9   including Antablin, who criticize Local 705 or its officers. Local 705 took these
   10   actions to retaliate against Antablin for exercising rights under Sections 101(a)(2)
   11   and (4) of the LMRDA. By such actions, Local 705 violated Sections 101(a)(2)
   12   and (4) and 102 of the LMRDA.
   13         91.    Local 705 falsely represented in its LM-2 Report filed May 17, 2020,
   14   that Antablin had paid Local 705 over $14,000 as a “Settlement.” This statement
   15   would have been understood as representing that Antablin had committed some
   16   form of serious and substantial harm to Local 705. Local 705 made this false
   17   statement and published them in the LM-2 Report in retaliation for Antablin’s
   18   exercise of rights under Section 101(a)(2) and 101(a)(4) and for the purpose of
   19   harming Antablin’s reputation. By such actions, Local 705 violated Sections
   20   101(a)(2) and (4) and 102 of the LMRDA.
   21         92.    At all times alleged herein, Local 705 knew that employment as a
   22   costumer would be negatively affected by injury to Antablin’s reputation,
   23   including by accusations that Antablin spent unauthorized union funds, that
   24   Antablin turned down union employment because her price was too high, and that
   25   Antablin sought to have union funds used for Antablin’s personal benefit by
   26   paying her for past volunteer work.
   27
   28
                                                 35
                         First Amended Complaint For Violation of LMRDA
                                Case No. 2:18-cv-09474-RGK (SSx)
Case 2:18-cv-09474-RGK-SS Document 32 Filed 09/18/20 Page 36 of 38 Page ID #:228



    1         93.    At all times alleged herein, Local 705 knew that employment as a
    2   costumer would be negatively affected by injury to Antablin’s reputation arising
    3   from Antablin’s filing of internal union charges against Local 705’s officers and
    4   particularly where those charges were dismissed or found to be without merit.
    5   Antablin is informed and believes, and thereon alleges, that Local 705 manipulated
    6   the appointment of a trial board, rewarded the members who voted in favor of
    7   dismissing the charges, refused to read the charges to the membership, had Local
    8   705’s attorney meet ex parte with the trial board and provided information to the
    9   trial board and on the appeal without Antablin’s knowledge, as alleged in
   10   paragraphs 46 through 68 hereinabove, to cause the trial board and the appeal to
   11   rule against Antablin, to present Antablin’s charges as unjustified and lacking any
   12   merit and thereby harm Antablin’s reputation and ability to obtain employment.
   13         94.    The negative impact on Antablin’s employment by the acts and
   14   omissions by Local 705 alleged herein was reasonably foreseeable by Local 705,
   15   based, among other things, on the practices in the industry and Local 705’s
   16   admissions and understanding that reputation affects employment opportunities.
   17         95.    Upon learning that Antablin was the only person receiving dues
   18   deferrals or short-term loans from Local 705 to enable her to be current in her
   19   dues, Local 705 cancelled its longstanding policy and practice of making dues
   20   deferrals or short-term loans to members to enable them to pay dues timely. Local
   21   705 took this action in retaliation for Antablin’s exercise of rights under Section
   22   101(a)(2) and 101(a)(4) and to inflict financial harm on her. By such actions,
   23   Local 705 violated Sections 101(a)(2) and (4) and 102 of the LMRDA.
   24         96.    The actions alleged herein by Local 705 were undertaken as part of a
   25   pattern and plan to suppress dissent and to chill free speech among the members of
   26   Local 705 that included retaliation against Antablin and retaliation, discrimination
   27   and hostile actions against persons who Local 705 perceived to support Antablin.
   28
                                                 36
                         First Amended Complaint For Violation of LMRDA
                                Case No. 2:18-cv-09474-RGK (SSx)
Case 2:18-cv-09474-RGK-SS Document 32 Filed 09/18/20 Page 37 of 38 Page ID #:229



    1         97.    Local 705’s actions alleged herein have and continue to cause
    2   Antablin damages, including loss of income and other economic benefits, injury to
    3   her reputation, physical illness and emotional distress, humiliation, anxiety, worry
    4   and sleeplessness.
    5         98.    In taking the actions alleged herein, Local 705 acted with malice and
    6   ill will towards Antablin, to vex her, to punish and retaliate against her for
    7   exercising rights under the LMRDA, for her speech protected by the LMRDA and
    8   for instituting proceedings and being a witness before administrative agencies.
    9         W H E R E F O R E, Antablin prays for relief as follows:
   10         1.     For an award of damages in favor of Antablin and against Local 705
   11   for lost wages, income and other benefits of employment, and consequential
   12   damages caused by Local 705’s actions.
   13         2.     For an award of damages in favor of Antablin and against Local 705
   14   for injury to reputation and other consequential damages suffered by Antablin
   15   because Local 705’s actions and violation of law alleged herein.
   16         3.     For exemplary and punitive damages against Local 705.
   17         4.     For attorney fees and costs.
   18         5.     For such other and further relief as is appropriate on the evidence
   19   presented.
   20
   21   Dated: September 18, 2020.       KATZENBACH LAW OFFICES
   22                                    By     s/Christopher W. Katzenbach
   23                                          Christopher W. Katzenbach
   24                                     Attorneys for Plaintiff Melissa Antablin

   25
   26   ///

   27   ///
   28
                                                    37
                          First Amended Complaint For Violation of LMRDA
                                 Case No. 2:18-cv-09474-RGK (SSx)
Case 2:18-cv-09474-RGK-SS Document 32 Filed 09/18/20 Page 38 of 38 Page ID #:230



    1                               JURY TRIAL DEMAND
    2         Plaintiff Melissa Antablin demands a jury trial on all claims and issues in
    3   this case.
    4
    5   Dated: September 18, 2020.      KATZENBACH LAW OFFICES
                                        By s/Christopher W. Katzenbach
    6                                        Christopher W. Katzenbach
    7                                   Attorneys for Plaintiff Melissa Antablin

    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                38
                         First Amended Complaint For Violation of LMRDA
                                Case No. 2:18-cv-09474-RGK (SSx)
